DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sun Pae on 03/15/2021.
The application has been amended as follows: 
In the claims:
	In claim 1 lines 7-8, “the drainage adapter” is changed to “a drainage adapter”
	In claim 1 line 9, “a drainage adapter” is changed to “the drainage adapter”
	In claim 8, “the drainage adapter a third groove” is changed to “the drainage adapter further includes a third groove” 
	In claim 11 line 1, “element includes” is changed to “element further includes”

REASONS FOR ALLOWANCE
Claim 1, 5-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Buglino (US 7947025) fails to show or make obvious the claimed elements as set forth in independent claim 1 and the dependent claims 5-6 and 8-11.
The prior art fails to disclose or fairly suggest a sealing band as a distinct component from the pouch that is urged into and held in sealing contact against the drainage adapter in the first groove under a spring force of a material from which the pouch sealing band is formed, in combination with the other elements of the invention recited in the claims. The constriction region of the Buglino device is not a band-like protruding sealing element as required by the pouch sealing band. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	03/15/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781